DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated January 26, 2021 was submitted on April 26, 2021.  Claims 1, 9, 11, 12, 14 and 15 were amended.  Claims 1-15 are currently pending.
The amendments to claims 1 and 11 have overcome the objections to these claims (¶ 2 of the non-final Office Action).  These claim objections have therefore been withdrawn.
The amendments to claims 9, 12, 14 and 15 have overcome the 35 U.S.C. §112 rejections of claims 9-12, 14 and 15 (¶¶ 4-7 of the non-final Office Action).  These rejections have therefore been withdrawn.
The amendments to claim 1 have overcome the prior art rejections of claims 1-9, 12, 13 and 15 (¶¶ 12-31 of the Office Action) and the provisional double patenting rejections of claims 1-15 (¶ ¶ 33-38 of the non-final Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, a new grounds of rejection of these claims has been made as detailed below.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over VanNorden et al. (U.S. Patent Application Publication No. 2012/0180935 A1, cited in previous Office Action) in view of Lu (U.S. Patent Application Publication No. 2017/0094039 A1, cited in previous Office Action) and Busman et al. (U.S. Patent Application Publication No. 2013/0034713 A1, cited in IDS submitted April 26, 2021).
Regarding claim 1, VanNorden discloses a glass protective film assembly for covering an exterior display area of a portable device ([0055] of VanNorden, second substrate #20 may be protective sheet of glass and first substrate #10 may be glass display of an electronic device such as a cell phone cover), the glass protective film comprising: a glass film member having an outer edge ([0055] of VanNorden, second substrate #20; dam contacts lower surface of second substrate upon bonding), wherein a lower surface of the glass film member comprises a plurality of spacing elements for creating a gap between the film member and the exterior display (FIG. 7, [0059] of VanNorden, dam #35 acts as a spacer); and a cured adhesive layer formed by an adhesive composition ([0055] of VanNorden, first and second substrates bonded together with fill material #5 which may be an optically clear adhesive cured by UV cure) applied as a fluid to the exterior display, then spread by capillary action facilitated by the gap between an entire area of the glass film member and the exterior display area of the portable device ([0079] of VanNorden, lowering first substrate onto second substrate forces fill material #5 to create capillary effect as it flows) wherein the resulting adhesive layer adheres the entire area of the glass film member to the exterior display area of the portable device by fluidly filling the gap ([0079]-[0080] of VanNorden, fill material flows across surface of first substrate #10 and second substrate #20).
VanNorden does not specifically disclose that the cured adhesive layer is formed by an adhesive composition spread by a weight of the glass film member.  Rather, VanNorden discloses controllably lowering the second substrate onto the first substrate ([0078] of VanNorden).  Claim 1, however, is directed to a glass protective film assembly and not to the method of making the assembly.  As set forth in the MPEP, the patentability of a product does not depend on its method of production and if the product in the product-by-process claim is the In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP §2144.05 II B).
VanNorden also does not specifically disclose that the exterior display has a contour including a flat display area and a curved display area and that the glass film member has a contour comprising a flat area portion corresponding to the flat display area of the exterior display and a curved area portion comprised of a curved surface extended from an edge of the flat area portion and corresponding to the curved display area of the exterior display.  Lu, however, discloses a screen protector for a portable electronic device having a flat central area and a curved outer perimeter edge wherein the screen protector comprises a glass sheet having a curved perimeter edge that corresponds in shape to the curved edge of the device (Abstract, FIG. 
VanNorden also does not specifically disclose that the adhesive composition has a viscosity in the range of from 1 to 500 cps and comprises a UV polymerizable oligomer, photopolymerization initiator and a diluent, and wherein the diluent includes one or more selected from the group consisting of a styrene monomer, a methylmethacrylate monomer, an ethylmethacrylate monomer, an n-butylmethacrylate monomer, an iso-butylmethacrylate monomer, a t-butylmethacrylate monomer, a vinylchloride monomer, a vinylacetate monomer, an acrvlonitrile monomer, a 2-ethylhexylmethacrvlate monomer, a laurvlmethacrvlate monomer, a methylacrylate monomer, an ethylacrylate monomer, an n-butylacrylate monomer, an iso-butylacrylate monomer, a 2-ethylhexylacrvlate monomer, an ethylene monomer, and an octadecylmethacrylate monomer; or one or more selected from the group consisting of acrylic acid, methacrylic acid, 2-hydroxyethylmethacrylate, 2- hydroxypropylmethacrvlate, dimethylaminoethylmethacrylate, t- butylaminoethylmethacrylate, diethylaminoethylmethacrylate, glycidylmethacrylate, 2- hydroxyethylacrylate, 2-hydroxypropylacrylate, itaconic acid, maleicacid, acrylamide, and N-methylolacrylamide.  Busman, however, discloses an optically clear adhesive for bonding a display panel and a transparent substrate wherein the adhesive comprises a UV polymerizable oligomer, 
Regarding claim 2, VanNorden discloses that the number of spacing elements is within the range of 2 to 8 (FIG. 7 of VanNorden, 5 spacer elements depicted separated by vents).
Regarding claim 3, VanNorden does not specifically disclose that the number of spacing elements is 4.  VanNorden, however, discloses that the number and placement of vents may vary according to the required/desired specifications ([0059] of VanNorden).  VanNorden therefore establishes that the number of vents and, therefore, the number of dam sections or spacers is a variable which achieves a recognized result (i.e., adequate venting of the adhesive fill material) ([0059] of VanNorden).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to optimize the number of vents and, therefore, the number of dam sections or spacers in the modified article, including providing four vents/dam sections as recited in claim 3.  Moreover, as set forth in the MPEP, once a parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP §2144.05 II B).  VanNorden also discloses providing a combination of vents at the corners and at points between the corners ([0059] of VanNorden).  VanNorden therefore discloses a genus of number of spacers encompassing the claimed value of four.  VanNorden therefore clearly teaches prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 4, VanNorden discloses that the spacing elements are positioned at corners of the flat display area (FIG. 7, [0059] of VanNorden, vents #36 placed at two corners and middle of dam #35 adjacent front edge; dam material would necessarily be present at two remaining corners).
Regarding claim 13, Lu discloses that the glass film member includes the flat area portion and the curved area portion (FIG. 4 of Lu).  Further, in the modified article the glass layer would necessarily be adhered to the display area of the portable display by the adhesive layer (i.e., fill material/adhesive would bond screen protector having curved edge perimeter to display area of portable device).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over VanNorden in view of Lu or, alternatively, VanNorden in view of Lu as applied to claim 1 above and further in view of Hwang et al. (U.S. Patent Application Publication No. 2011/0304812 A1).
Regarding claim 5, the limitation that the spacing elements are integrally molded to the glass film member is a process limitation in an article or product claim.  As set forth in the MPEP, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  Moreover, “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP §2113).  VanNorden discloses dispensing the dam material directly onto the surface of the first substrate (i.e., the display) to form the dam or spacer ([0059] of VanNorden).  VanNorden discloses molding (i.e., forming) the dam integrally (i.e., as a unit) with the display of the electronic device rather than the second substrate or protective glass sheet.  The resulting bonded assembly, however, which includes a dam in the peripheral region of the bonded assembly between first and second substrates with a cured adhesive filling the gap between the two layers is structurally indistinct from the claimed article.  Accordingly, claim 5 is unpatentable over VanNorden in view of Lu.
To the extent that integrally molding the dam as recited in claim 5 results in any structural differences in the resulting article, Hwang renders the claimed article unpatentable.  Moreover, Hwang discloses a protective transparent member arranged on a display wherein a dam is interposed between the protective transparent member and the display adjacent the edges of the display and a transparent filling layer fills the space between the layers (Abstract of Hwang).  According to Hwang, the dam is formed on the transparent protective member (FIG. 3C of Hwang).   It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to integrally mold the dam in the VanNorden article on the protective glass sheet or second substrate rather than the first substrate or display since Hwang establishes that a glass protective film assembly can be made by forming the dam on the protective glass sheet rather than the display.  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP § .
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over VanNorden in view of Lu as applied to claim 1 above and further in view of Dymax® (UV Display Bonding Adhesives Provide Fast, Clear, Bubble-Free, Optically Clear Bonds”, May 2014), cited in previous Office Action).
VanNorden does not specifically disclose that the adhesive composition/fill material has a viscosity in the range of from 1 to 500 cps.  VanNorden, however, discloses that the fill material may be an optically clear adhesive that cures under UV light ([0055] of VanNorden).  Dymax® discloses optically clear display bonding adhesives that maximize light transmission and reduce air entrapment (pg. 1 of Dymax®).  Dymax® discloses a resin (Product 9701) that has a viscosity of 200 cP (Table at top of pg. 2 of Dymax®).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use Dymax® 9701 adhesive as a fill material in the method of VanNorden in order to produce a optically clear display bond that maximizes light transmission and reduces air entrapment (pg. 1 of Dymax®).
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over VanNorden in view of Lu as applied to claim 1 above and further in view of Katare et al. (U.S. Patent Application Publication No. 2014/0377511 A1).
Regarding claim 7, VanNorden does not specifically disclose a barrier layer formed only along the outer edge of the glass film member and made of a polymer material having both water repellent and oil repellent properties.  Katare, however, discloses a polymer sealant applied to the edges of multi-layer film articles (Abstract of Katare).  According to Katare, the multi-layer substrate may be used as a cover layer for an electronic and display devices such as cell phones and PDAs ([0131], [0133] of Katare).  Also according to Katare, the sealant prevents moisture penetration and edge delamination of the multi-layer article ([0018], [0019], [0022] of Katare).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide a polymer edge sealant along the edge of the article of VanNorden in order to prevent moisture penetration and edge delamination of the multi-layer article formed by the first and second substrates as taught by Katare ([0018], [0019], [0022] of Katare).
Regarding claim 12, Katare discloses that the barrier layer comprises one or more materials selected from the group consisting of polytetrafluoroethylene (PTFE), perfluoroalkoxy (PFA), fluorinated ethylene propylene (FEP), ethylene+tetrafluoroethylene (ETFE), an ethylene tetrafluoroethylene copolymer (ETEE), trichlorotrifluoroethylene (PCTFE), ethylene-chlorotrifluoroethylene (ECTFE), polyvinylidene fluoride (PVDF), polyvinyl fluoride (PVF), polyimide (PI), polyether etherketone (PEEK), polyphenylene sulfide (PPS), polyamide (PA), polyacetal (POM), polyamide imide (PAI), polyether sulfone (PES), polyether imide (PEI), polycarbonate (PC), and polyphenylene ether (PPE) ([0062] of Katare, sealant composition can be a copolymer of tetrafluoroethylene and vinylidene fluoride; claim only requires one of the recited materials).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over VanNorden in view of Lu as applied to claim 1 above and further in view of Yurt (U.S. Patent Application Publication No. 2015/0284601 A1).
Regarding claim 8, VanNorden does not specifically disclose that the adhesive composition includes a UV polymerizable oligomer and a photopolymerization initiator.  Yurt, however, discloses liquid optical adhesive compositions comprising an oligomer having a plurality of polymerizable groups and a photoinitiator (Abstract of Yurt).  According to Yurt, the adhesive compositions have improved adhesion ([0003] of Yurt).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use a liquid optical adhesive composition comprising an oligomer having a plurality of polymerizable groups and a photoinitiator as taught by Yurt as an adhesive for the article of VanNorden.  One of skill in the art would have been motivated to do so to provide improved adhesion between the first and second substrates as taught by Yurt ([0003] of Yurt).  
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over VanNorden in view of Lu as applied to claim 1 above and further in view of Wright et al. (U.S. Patent Application Publication No. 2013/0083506 A1).
Regarding claim 9, VanNorden does not specifically disclose that the glass film member comprises: a glass layer including the flat area portion and the curved area portion; a base layer including a polymer film covering the entire area of the lower surface of the glass layer; and an adhesive layer positioned between the glass layer and the base layer to adhere the glass layer and the base layer to each other, wherein the cured adhesive layer adheres the entire area of the lower surface of the base layer to the display area of the portable display.  Wright, however, discloses a multi-layer transparent structure wherein the layers include an outer glass layer and one or more 
Regarding claim 15, VanNorden does not specifically disclose that the glass film member comprises: a glass layer including the flat area portion and the curved area portion; a base layer including a polymer film disposed below the glass layer to expose the edge area of the lower surface of the glass layer; and an adhesive layer positioned between the glass layer and the base layer to adhere the glass layer and the base layer to each other, wherein the cured adhesive layer adheres the entire area of the lower surface of the base layer to the display area of the portable display.  Wright, however, discloses a multi-layer transparent structure wherein the layers include an outer glass layer and one or more polymer layers bonded thereto (Abstract of Wright).  The polymer layer #106 in Wright can have a width less than that of the glass layer ([0032] of Wright) which would necessarily leave an edge area of the lower surface of the glass layer exposed.  The multi-layer transparent structure can be used as a glass cover for displays of handheld electronic devices such as mobile phones ([0023] of Wright).  According to Wright, the multi-layer transparent structures are thin, strong and resilient and are therefore well suited for .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,684,655 in view of VanNorden and Busman. 
Claim 1 of the reference patent recites a glass protective film comprising a glass film member having an outer edge and contour corresponding to the curved display area of a portable device and a cured adhesive layer adhering the glass film member to the exterior display of the portable device using a fluid adhesive as recited in claim 1.  The claims of the reference patent do not specifically disclose that a lower surface of the glass film member comprises a plurality of spacing elements as recited in claim 1.  VanNorden, however, discloses providing the lower surface of a glass protector for a portable device display with spacers (i.e., dam material having gapes) to act as a retainer for the fill material (i.e., adhesive) while allowing air to escape during filling ([0059] of VanNorden).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to provide the lower surface of the glass film of claim 1 of the reference patent with spacers in order to act as a retainer for the fluid adhesive (i.e., adhesive) while allowing air to escape during filling ([0059] of VanNorden).  In .
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,684,655 in view of VanNorden and Busman as applied to claim 1 above and further in view of Wright.  Wright provides motivation to provide a base layer to expose the edge area of the lower surface of the glass layer as recited in claim 15 (See analysis of claim 15 above).
Claims 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/588,459 in view of VanNorden.
This is a provisional nonstatutory double patenting rejection.
Claim 1 of the reference application recites a glass protective film comprising a glass film member having an outer edge and contour corresponding to the curved display area of a portable device and a cured adhesive layer adhering the glass film member to the exterior display of the portable device using a fluid adhesive as recited in claim 1.  The claims of the reference application do not specifically disclose that a lower surface of the glass film member comprises a plurality of spacing elements as recited in claim 1.  VanNorden, however, discloses providing the 
Claim 15 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/588,459 in view of VanNorden as applied to claim 1 above and further in view of Wright.  Wright provides motivation to provide a base layer to expose the edge area of the lower surface of the glass layer as recited in claim 15 (See analysis of claim 15 above).
Allowable Subject Matter
Claims 10, 11 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and the double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Claim 10 depends from claim 9.  As set forth above, VanNorden in view of Lu, Busman and Wright suggest an article as recited in claim 9.  None of the cited references, however, teach or reasonably suggest an article as recited in claim 10 wherein an adhesive enhancing pattern having protrusions and grooves positioned therebetween is formed on the lower surface of the base layer.  Claims 11 and 14 depend either directly or indirectly from claim 10 and are therefore also directed to allowable subject matter for the reasons set forth above with respect to claim 9.
Response to Arguments
The applicant asserts that neither VanNorden nor Lu specifies an adhesive comprised of specific diluents as recited in claim 1 (pp. 9-10 of the amendment).  The rejection of claim 1, however, relies on the newly cited Busman reference to address this limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560.  The examiner can normally be reached on M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER W. RAIMUND/
Examiner
Art Unit 1746


/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746